 

EMPLOYEE LEASING AGREEMENT

 

This EMPLOYEE LEASING AGREEMENT (this "Agreement") is made and entered into as
of August 1, 2011 (the "Effective Date") between Montana Tunnels Mining, Inc.
("Lessor") and Elkhorn Goldfields, Inc. ("Elkhorn"). Elkhorn and Lessor are
referred to herein individually as a "Party" and collectively as the "Parties".

 

RECITAL

 

WHEREAS, , Elkhorn desires to retain the services of certain employees of
Lessor, and Lessor desires to provide the services of such employees to Elkhorn,
on the terms and subject to the conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties agree as follows:

 

1.           Term; Termination.

 

1.1           The term of this Agreement shall commence on the Effective Date of
this Agreement and continue until it is terminated by either Party, as provided
in this Agreement (the "Term").

 

1.2           Lessor or Elkhorn may terminate this Agreement at any time by
providing written notice of such termination to the other Party at least ten
(10) days prior to the effective date of the termination, unless such notice
period is waived by the recipient.

 

2.           Services. On the terms and subject to the conditions set forth in
this Agreement, Lessor agrees to lease the employees set forth on Exhibit A
("Employees") to Elkhorn to perform services for Elkhorn, with the allocation of
time (i.e., the percentage) by such Employees between Lessor and Elkhorn to be
determined by Elkhorn. Subject to Section 3 of this Agreement, Lessor will
continue to be responsible for all wages, salary, compensation, employee
benefits, insurance, workers' compensation coverage, unemployment compensation
coverage, taxes, withholdings, contributions, expenses, employee-related
reporting, filing and disclosure obligations, compliance with all employment
laws, and all other employment-related liabilities for Employees that arise
during the term of this Agreement.

 

3.           Compensation.

 

3.1           Elkhorn shall pay to Lessor, during the Term, the proportionate
percentage (as set forth on Exhibit A) of the Lessor's wages and employee
benefit costs associated with each Employee immediately prior to the entry into
this Agreement (the "Compensation") for so long as such Employee performs
services for Elkhorn. Lessor agrees that it shall not increase the amount of
Compensation (including employee benefits) without the prior written consent of
Elkhorn.

 

 

 

 

3.2           Lessor shall provide Elkhorn with an invoice within five (5) days
following the end of each month setting forth the Compensation. Lessor shall
promptly provide Elkhorn such additional information regarding the Compensation
and the calculation thereof as Elkhorn may request. Elkhorn shall make the
payments required under this Section 3 to Lessor on or before the last day of
the month next following the month in which the Employee performs services for
that Company pursuant to this Agreement.

 

4.           Supervision. During the Term, Lessor agrees that the Employees will
perform services at Elkhorn’s Sourdough mine and such other services as may be
mutually agreed upon by Lessor and Elkhorn. Elkhorn shall not act as an employer
with respect to the Employees and shall have no responsibility, authority, or
liability as such. Lessor reserves the right and authority, in its capacity as
employer, to direct, supervise, and discipline (including hire, retain, and
terminate) the Employees. Elkhorn, however, shall be permitted to reasonably
request that Lessor replace any Employee, which request shall be promptly
considered by Lessor. Elkhorn shall have the authority to designate tasks to be
performed, and shall have the authority to instruct and oversee the Employees in
the manner, means, and method of accomplishing such tasks for Elkhorn.

 

5.           Wage and Salaries. Lessor shall be responsible for the payment of
all amounts to Employees. Subject to Section 3, all withholding and payroll
taxes due with respect to such payments, as well as any other legally required
contributions (such as in the nature of social security payments) shall be the
sole responsibility of Lessor. Elkhorn shall not be obligated to pay any wage,
salary, or compensation to the Employees directly, nor shall Elkhorn be
responsible for any withholding taxes or contributions due with respect to such
payments.

 

6.           Personnel Policies. Except as specified in this Agreement, all
terms and conditions of employment or service applicable to the Employees shall
be governed by Lessor's personnel policies and practices in effect at the
execution of this Agreement, or as amended from time to time.

 

7.           Workers' Compensation. Lessor shall provide workers' compensation
insurance for the Employees during the Term; provided, however, that Elkhorn
shall reimburse Lessor for any and all claims and premiums associated with such
coverage for each Employee who performs services for Elkhorn pursuant to this
Agreement.

 

8.           Indemnification.

 

8.1           Lessor shall indemnify, defend and hold harmless Elkhorn, its
agents, affiliates, and their respective officers, directors and employees from
and against any and all losses, damages, injuries, claims, demands, liabilities,
costs, and expenses (including reasonable attorneys' and other professionals'
fees and expenses and in this Agreement collectively referred to as ("Losses")
attributable to, arising from or caused by (i) any breach of this Agreement,
(ii) by Lessor's willful misconduct or gross negligence in the performance of
the services rendered by the Employees, (iii) any violation of any law in
respect of the Employees, or (iv) any claims by the Employees against Elkhorn,
except for Losses attributable to, arising from or caused by a material breach
of this Agreement by Elkhorn or Elkhorn 's willful misconduct or gross
negligence.

 

 

 

 

9.           Notification and Defense of Claim.

 

9.1           In the event of any claim or other assertion of liability by third
parties with respect to which Elkhorn is entitled to indemnification pursuant to
this Agreement, the Party seeking indemnification (the "Indemnified Party")
shall notify the indemnifying Party (the "Indemnifying Party") in writing,
promptly after the Indemnified Party receives notice of such claim, and in no
event later than fifteen (15) days after receipt of a summons from or a
complaint filed in any court or other governmental agency or body; provided,
however, that failure to give such notice shall not affect the rights of the
Indemnified Party hereunder except to the extent that such failure has
materially prejudiced the Indemnifying Party's ability to defend such claim. The
Indemnifying Party may use counsel of its own choosing, and the Indemnified
Party shall reasonably cooperate with the Indemnifying Party in the defense of
such claim, including the settlement of the matter on the basis stipulated by
the Indemnifying Party (with the Indemnifying Party remaining responsible for
all costs and expenses of such settlement). The Indemnifying Party shall keep
the Indemnified Party reasonably advised of the progress of any proceedings
related to such claim, and of any settlement discussions or proposals with
respect thereto. If the Indemnifying Party fails to defend any such claim within
a reasonable time after notice thereof or if counsel to the Indemnified Party
advises the Indemnifying Party that a conflict of interest with respect to the
joint defense exists, the Indemnified Party shall be entitled to undertake the
defense, compromise or settlement of such claim at the expense of and for the
account and risk of the Indemnifying Party.

 

9.2           If there is a reasonable probability that such claim may
materially and adversely affect the Indemnified Party, other than as a result of
money damages or other money payments totally covered by the Indemnifying Party,
the Indemnified Party shall have the right, at its sole expense, to participate
in the defense, compromise or settlement of such claim, and the Indemnifying
Party shall not take any action materially affecting the defense, compromise or
settlement of such claim without the consent of the Indemnified Party, which
consent shall not be unreasonably withheld or delayed.

 

9.3           If the facts giving rise to indemnification hereunder shall
involve a possible claim by the Indemnified Party against any third party, the
Indemnified Party shall have the right, at its sole expense, to undertake the
prosecution, compromise and settlement of such claim.

 

10.         Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR
ANY OTHER PERSONS FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES
OR LOSSES (INCLUDING DAMAGES FOR LOSS OF BUSINESS, LOSS OF PROFITS, OR THE
LIKE), WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE), PRODUCT
LIABILITY OR OTHERWISE, EVEN IF A PARTY OR ITS REPRESENTATIVES HAVE BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.

 

11.         No Partnership. Nothing contained in this Agreement shall be
construed to create a partnership or joint venture between Lessor and Elkhorn.

 

 

 

 

12.         No Third Party Beneficiaries. Lessor and Elkhorn acknowledge that
this Agreement is solely for their benefit and, subject to provisions in this
Agreement regarding assignment, that of their successors and assigns; and that
no third party shall have any rights or claims arising hereunder nor is it
intended that any third party shall be a third party beneficiary of any
provisions hereof

 

13.         Force Majeure. Neither Party shall be deemed to be in default
hereunder or have failed or delayed to perform any obligation hereunder if it is
prevented from, or delayed in, performing any such obligation by reason of force
majeure, act of God, labor strike, civil unrest or similar occurrence which is
beyond the control of such Party. The Party affected by any of the foregoing
shall advise the other Party as soon as possible about any threatened or
existing circumstance that may result in a failure or delay in performance, and
use such Party's commercially reasonable efforts to commence or resume
performance as soon as possible.

 

14.         Notices. All notices, consents, approvals, instructions and other
communications required or permitted under this Agreement (collectively,
"Notice") shall be effective only if given in writing and shall be considered to
have been duly given when (i) delivered by hand, (ii) sent by telecopier (with
receipt confirmed), provided that a copy is mailed (on the same date) by
certified or registered mail, return receipt requested, postage prepaid, or
(iii) received by the addressee, if sent by Express Mail, Federal Express or
other reputable express delivery service (receipt requested), or by first class
certified or registered mail, return receipt requested, postage prepaid. Notice
shall be sent in each case to the appropriate addresses or telecopier numbers
set forth below (or to such other addresses and telecopier numbers as a Party
may from time to time designate as to itself by notice similarly given to the
other Parties in accordance herewith, which shall not be deemed given until
received by the addressee). Notice shall be given:

 

(a)          to Elkhorn at:

 

Elkhorn Goldfields, Inc.

1610 Wynkoop, STE #400

Denver, CO 80202

Attn: Eric Altman

Facsimile: (303) 957-5536

 

(b)          to Lessor at:

 

Montana Tunnels Mining, Inc.

260 Montana Tunnels Rd.

Jefferson City, MT 59638

Attn: Rob Trenaman 

Facsimile: (406) 933-8373

 

15.        Compliance with Laws. Employment related statutes, laws; Each Party
shall comply with and abide by all rules, regulations, requirements, orders,
notices, for determinations, and ordinances of any federal, state, county, or
municipal government and appropriate departments, commissions or boards.

 

 

 

 

16.         Assignment. Neither Party to this Agreement may assign its rights
hereunder without the prior written consent of the other Party.

 

17.         No Waiver. The failure of a Party to insist on strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of,
or deprive that Party of the right thereafter to insist upon strict adherence
to, that term or any other term of this Agreement. Any waiver must be in writing
signed by the Party against which such waiver may be asserted. No waiver or
consent to any action on anyone occasion shall be deemed to be or imply a waiver
or consent to other actions or similar actions not specifically waived or
consented to.

 

18.         Amendments in Writing. Amendments to or modifications of this
Agreement shall only be valid if made in writing and signed by the Parties to
this Agreement.

 

19.         Headings. The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.

 

20.         Severability. In the event that any provision of this Agreement
shall be unenforceable, in whole or in part, such provision shall be limited to
the extent necessary to render the same valid, or shall be excised from this
Agreement, as circumstances require to effectuate the intent of the Parties in
entering into this Agreement, and this Agreement shall be construed as if said
provision had been incorporated in this Agreement as so limited, or as if said
provision had not been included in this Agreement, as the case may be.

 

21.         Entire Agreement. This Agreement constitutes the entire agreement of
the Parties to this Agreement with respect to the subject matter of this
Agreement and supersedes all prior agreements and undertakings, both written and
oral.

 

22.         Governing Law and Venue. This Agreement is made under and shall be
governed by and construed in accordance with the laws of the State of Colorado
without giving effect to principles of conflicts of laws of that state. The
Parties hereby submit to the exclusive jurisdiction and venue of the courts of
the State of Colorado for purposes of any legal action.

 

[Signature Pages Follow.]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.

 

LESSOR:   ELKHORN       MONTANA TUNNELS MINING, INC.   ELKHORN GOLDFIELDS, INC.
      By: /s/ Robert Trenaman   By: /s/ Eric Altman           Name: Robert
Trenaman   Name: Eric Altman           Title: President   Title: CFO

 

 

 

 

Exhibit A

 

Leased Employees

(As of August 31, 2011)

 

Gretchen Garwood

Jerry Frohreich

Jerry Koon

Joe Wickens

Becky Quick

John Schaefer

 

 

 

